F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           OCT 9 1998
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 GEORGE W. WALKER,

          Plaintiff-Appellant,
 v.                                                     No. 98-1240
                                                    (D.C. No. 97-Z-1119)
 THE UNIVERSITY OF COLORADO                               (D. Colo.)
 BOARD OF REGENTS,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL and MURPHY, Circuit Judges.




      On May 30, 1997, pro se litigant George W. Walker brought Civil Action

No. 97-Z-1119, a suit against the University of Colorado Board of Regents

(“University”) for its selection of John Buechner as President of the University.

Walker alleged discrimination under Title VII of the Civil Rights Act of 1964, 42


      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9.
The case is therefore ordered submitted without oral argument. This Order and
Judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
U.S.C. § 2000e, and violations of his rights to due process and equal protection

under the Fourteenth Amendment. 1 On October 10, 1997, pursuant to Federal Rule

of Civil Procedure 4(m), the district court dismissed the case without prejudice

because Walker had failed to effect service of process. On February 18, 1998, this

court affirmed. Walker subsequently filed with the district court various motions

and requests in the same case name and number. 2 On June 16, 1998, the district

court found all pending motions to be moot since the case was closed and ordered

that Walker submit “no more papers with the Court or Clerk’s Office related to

this closed case.” This appeal followed. 3




      1
       This court affirmed summary judgment for the University in a similar suit
that Walker filed against the University for its selection in 1994 of a different
President and an Associate Vice President for Personnel and Human Resources.
See Walker v. Univ. of Colo. Bd. of Regents, No. 94-1146, 1994 WL 722968
(10th Cir. Dec. 20, 1994).
      2
        Walker filed five motions: (1) a “Motion For Clarification Of Standing”
in which Walker asked for permission to file an injunction against the Colorado
Commission on Higher Education; (2-3) two motions “To Enter Document[s] Into
Exhibit”; (4) a “Motion For A Hearing With A N.A.A.C.P. Attorney Present”; and
(5) a request that the court order the N.A.A.C.P. to represent Walker.
      3
         Along with his appeal, Walker filed a “Motion For a Hearing With A
Black Judge” and requested that the Honorable A. Leon Higginbotham, Jr. be
appointed to hear Walker’s case. These motions and requests are denied. While a
litigant may seek a recusal for a judge shown to be impartial, biased, or
prejudicial, see 28 U.S.C. §§ 455(a) & 455(b)(1), litigants have no right to
demand that a particular judge hear their case. This court has already rejected
Walker’s recusal claim. See Walker v. Univ. of Colo. Bd. of Regents, No. 97-
1388, 1998 WL 67321 at *2 (10th Cir. Feb. 18, 1998).

                                         -2-
      As a preliminary matter, the University argues that we do not have

jurisdiction over Walker’s appeal for two reasons: (1) the district court never had

jurisdiction to issue its order on June 16, 1998 rejecting all pending and future

motions from Walker because a notice of appeal had already been filed on

October 16, 1997; (2) the district court order was not a final order. We hold that

this court has jurisdiction to hear Walker’s appeal. First, “[a]lthough filing notice

of appeal generally divests the district court of jurisdiction over the issues on

appeal, the district court retains jurisdiction over < collateral matters not involved

in the appeal.’” Lancaster v. Indep. Sch. Dist. No. 5, 149 F.3d 1228, 1237 (10th

Cir. 1998) (quoting Garcia v. Burlington Northern R. Co., 818 F.2d 713, 721

(10th Cir. 1987). Walker’s prior appeal dealt with the district court’s

determination that he failed to effect service of process. The district court’s order

rejecting all pending and future motions against Walker was wholly collateral to

the merits of the underlying appeal. Thus, the district court retained jurisdiction to

issue its order. Moreover, if a dismissal without prejudice is to be effective, the

district court must retain residual jurisdiction to enforce the terms of the judgment

and thereby reject any new motions filed in the dismissed case. Cf. Battle v.

Anderson, 708 F.2d 1523, 1538-39 n. 4 (10th Cir. 1983) (“If an injunction is to be

effective, a court must retain continuing jurisdiction to enforce ... the terms of its

orders.”). Second, the district court order is a final order. “[T]he fact that the


                                          -3-
district court may retain jurisdiction over the parties to enforce its judgment does

not convert the judgment to an interlocutory order for purposes of appeal. An

order or judgment is final for purposes of appeal if it resolves all substantive

issues on the merits and effectively ends the litigation.” Tyler v. City of

Manhattan, 118 F.3d 1400, 1402 n.1 (10th Cir. 1997) (internal citations omitted).

Here, the district court’s order both resolved all substantive issues on the merits

and effectively ended the litigation by dismissing all pending and future motions

by Walker.

      This court has appellate jurisdiction to hear this appeal, and, after carefully

reviewing the record, we conclude that the district did not err in its disposition.

“A dismissal without prejudice terminates the action and < concludes the rights of

the parties in that particular action.’” United States v. California, 507 U.S. 746,

756 (1993); see also 9 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 2273 (3d ed. 1995) (a dismissal without prejudice is “a final

termination of the present action”). The district court therefore properly found

Walker’s pending motions moot as Walker v. Univ. of Colo. Bd. of Regents, Civil

Action No. 97-Z-1119, was terminated (i.e., dismissed without prejudice). 4


      4
        Walker asserts that such a holding contradicts this court’s prior order and
judgment in which we noted that “because [Walker’s] case was dismissed without
prejudice, [Walker] may refile his case and obtain proper service.” Walker v.
Univ. of Colo. Bd. of Regents, No. 97-1388, 1998 WL 67321, at *2 (10th Cir.
                                                                       (continued...)

                                         -4-
      We therefore AFFIRM the district court.

      The mandate shall issue forthwith.

                                      ENTERED FOR THE COURT



                                      David M. Ebel
                                      Circuit Judge




      4
       (...continued)
Feb. 18, 1998). This language, however, is consistent with our holding today as
Walker has never refiled his case.

                                       -5-